department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc pa apjp scano-120953-02 uilc internal_revenue_service national_office service_center advice memorandum for ronald p rivelli chief partnerships trusts and international section op fs s p p attn nicholas palumbo from james c gibbons branch chief administrative provisions judicial practice cc pa apjp subject refunds when a correct itin is used on a form_1040 but an erroneous social_security_number is used on a form_w-2 this chief_counsel_advice responds to your inquiry of date specifically you ask how the service should process a form_1040 that claims a refund and shows the taxpayer’s correct itin but includes a form_w-2 with an incorrect ssn in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issue sec_1 whether a form_1040 that claims a refund and shows the taxpayer’s correct itin on the form but includes a form_w-2 with an incorrect ssn constitutes a valid_return for purposes of the statute_of_limitations on assessment under sec_6501 of the code if the return constitutes a valid_return whether the return constitutes a valid claim_for_refund for purposes of sec_6402 of the internal_revenue_code if the return constitutes a valid_return and a valid claim_for_refund whether the return is in processible form for purposes of sec_6611 of the code scano-120953-02 conclusion sec_1 a form_1040 that claims a refund and shows the taxpayer’s correct itin on the form but includes a form_w-2 with an incorrect ssn constitutes a valid_return for purposes of the statute_of_limitations on assessment under sec_6501 of the code the return constitutes a valid claim_for_refund for purposes of sec_6402 the return is not in processible form for purposes of sec_6611 as a result the service may freeze the amount of the refund claim and will not be subject_to overpayment interest on the amount of the overpayment until the return is in processible form facts the service receives completed returns consisting of a form_1040 u s individual_income_tax_return which claims a tax_refund and lists the correct individual_taxpayer_identification_number itin of the taxpayer filing the return with an attached form_w-2 wage and tax statement that lists an erroneous social_security_number ssn not belonging to the taxpayer this situation sometimes arises when a taxpayer has a valid itin but provides an erroneous ssn to a potential employer in order to secure a job within the u s presently the service processes these returns using the valid itin and issues the refund to the taxpayer law and analysis issue sec_6011 of the code provides that any person made liable for any_tax imposed by this title or with respect to the collection thereof shall make a return or statement according to the forms and the regulations prescribed by the secretary every person required to make a return or statement shall include therein the information required by such forms and regulations sec_1_6011-1 of the income_tax regulations provides that each taxpayer should carefully prepare his return and set forth fully and clearly the information required to be included therein returns which have not been so prepared will not be accepted as meeting this requirement of the code although congress has granted the commissioner broad authority to determine what information should be submitted with a tax_return the issue of what constitutes a valid tax_return is frequently litigated courts have stated the criteria for a valid_return first there must be sufficient data to calculate tax_liability scano-120953-02 second the document must purport to be a return third there must be an honest and reasonable attempt to satisfy the requirements of the tax law and fourth the taxpayer must execute the return under penalties of perjury 82_tc_766 aff’d per curiam 793_f2d_139 6th cir this formulation known as the substantial compliance standard has been derived from a line of supreme court cases see 293_us_172 280_us_453 if an income_tax return meets the substantial compliance standard the return is a valid_return for purposes of the statute_of_limitations on assessment there is no bright line test to determine whether a form_1040 with an attached form_w-2 that contains incorrect information is a valid_return courts typically apply the substantial compliance standard to the specific facts of each case in blount v commissioner the court found that a form_1040 that was filed without a form_w-2 met the substantial compliance standard and did not invalidate the return or prevent the calculation of tax_liability see 86_tc_383 acq in result 1986_2_cb_1 if a form_w-2 that does not belong to the taxpayer is filed with a form_1040 the service should disregard the form w- because it contains all incorrect information with regard to the taxpayer however under blount the form_1040 is still a valid_return if a form_1040 that has an attached form_w-2 with all incorrect information is a valid_return a form_1040 that has an attached form_w-2 with partially incorrect information is a valid_return as well we conclude under the blount decision that a completed form_1040 with an attached form_w-2 that lists an incorrect ssn meets the substantial compliance standard and does not invalidate the return for purposes of the statute_of_limitations on assessment under sec_6501 of the code issue sec_6402 of the code provides that in the case of any overpayment the secretary within the applicable_period of limitations may credit the amount of such overpayment including any interest allowed thereon against any liability in respect of an internal revenue tax on the part of the person who made the overpayment and shall subject_to certain offsets refund any balance to such person sec_301_6402-2 of the regulations on procedure and administration provides that credits or refunds of overpayments may not be allowed or made after the expiration of the statutory period of limitation properly applicable unless before the expiration of such period a claim therefor has been filed by the taxpayer sec_301_6402-2 of the regulations provides as a general_rule that all claims for credit or refund must set forth in detail each ground upon which a credit or scano-120953-02 refund is claimed and facts sufficient to apprise the commissioner of the exact basis thereof sec_301_6402-3 of the regulations provides special rules for refund claims of income_tax sec_301_6402-3 provides that a properly executed individual original income_tax return shall constitute a claim_for_refund_or_credit for the amount of the overpayment disclosed by such return to constitute a sufficient claim_for_refund the income_tax return must set forth the amount determined as an overpayment and should advise the service whether such amount shall be refunded to the taxpayer or shall be applied as a credit against the taxpayer’s estimated income_tax for the succeeding taxable_year the purpose of the general_rule of sec_301_6402-2 of the regulations which requires taxpayers to set forth in detail each ground upon which a refund is claimed is to adequately notify the service of the grounds on which the taxpayer’s claim is based allowing the service to properly investigate the claim angelus milling co v commissioner 325_us_239 sec_301_6402-3 provides a simplified procedure to notify the service of the grounds for the claim where the taxpayer makes his or her refund claim on the original or amended income_tax return for the taxable_year in such a case the taxpayer must simply set forth the amount of the overpayment and request that it be refunded or credited if the return meets the beard substantial compliance standard and the requirements of sec_301_6402-3 it will generally meet the requirements of sec_301_6402-2 see generally 548_fsupp_408 n d tex 64_f3d_1516 11th cir sumrall v united_states ustc pbig_number d colo in this situation the form_1040 meets the beard substantial compliance standard sets forth the amount of the overpayment and advises the service that the overpayment shall be refunded to the taxpayer although the attached form_w-2 lists an incorrect ssn the service is adequately notified of the grounds for the taxpayer’s claim therefore the form_1040 constitutes a valid claim_for_refund however if the service cannot resolve the mismatch between the form_1040 itin and the form_w-2 ssn it cannot determine that the taxpayer made an overpayment which requires the issuance of a refund under sec_6402 as such the service is not required to issue the refund under sec_6402 if the service does not issue the refund the taxpayer may file a suit_for_refund under sec_6532 of the code once the service renders a decision on the claim provided the applicable_period of limitations has not expired if the service does not render a decision the taxpayer may file a suit_for_refund beginning months after the date the claim_for_refund is filed issue scano-120953-02 sec_6611 of the code provides that interest shall be allowed and paid upon any overpayment in respect of any internal revenue tax at the overpayment rate established under sec_6621 sec_6611 of the code provides that in the case of a return filed after the last date prescribed for filing the return determined without regard to extensions no interest shall be allowed or paid for any day before the date on which the return is filed sec_6611 of the code provides that if any overpayment_of_tax is refunded within days after the last day prescribed for filing the return of such tax determined without regard to any extension of time for filing the return or in the case of a return filed after such last date is refunded within days after the date the return is filed no interest shall be allowed under sec_6611 on such overpayment sec_6611 of the code provides that for purposes of sec_6611 and sec_6611 a return shall not be treated as filed until it is filed in processible form a return is in processible form if it is filed on a permitted form and it contains the taxpayer’s name address identifying number the required signature and sufficient required information whether on the return or on required attachments to permit the mathematical verification of tax_liability shown on the return according to the court in the columbia gas system inc v united_states m athematical verifiability requires sufficient information to permit irs to recalculate and corroborate the mathematics and data reported by the taxpayer thus under sec_6611 a taxpayer must submit in good_faith all the required forms with the required signatures and enough underlying data for irs to verify the tax_liability shown on the return the information must be sufficient to enable irs to calculate the tax_liability without undue burden the 70_f3d_1244 fed cir a form_1040 with a form_w-2 that lists an incorrect ssn does not meet the mathematical verification test because the form_w-2 does not provide sufficient information to allow the service to corroborate the mathematics and data reported by the taxpayer the service requires the correct taxpayer_identification_number tin to be listed on the form_w-2 and form_1040 in order to verify that the amounts paid_by the employer on behalf of the taxpayer are amounts which are properly attributable to the taxpayer without the correct tin listed on the form w- the service cannot ascertain with certainty that the attached form_w-2 belongs to the taxpayer filing the form_1040 as a result the return is not a processible return for purposes of sec_6611 and overpayment interest will not begin to accrue until the return is in processible form therefore the service can freeze the refund amount claimed on the form_1040 pending the resolution of the scano-120953-02 mismatching itin and ssn or the determination that an overpayment exists without subjecting itself to a liability for overpayment interest in order to obtain a processible return the service should notify the taxpayer that a form w-2c corrected wage and tax statement or a form_4852 substitute for form_w-2 wage and tax statement or form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc listing the correct itin must be filed once the service receives the form w- 2c or the form_4852 that lists the correct itin and which matches the itin listed on the form_1040 the return will be in processible form for purposes of sec_6611 if the service issues the refund within days from the date the return is in processible form the service will not owe overpayment interest on the refund amount if the service issues the refund after days from the date the return is in processible form the service will owe overpayment interest on the refund amount from the date the return is in processible form sec_6611 please call if you have any further questions
